United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3865
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Missouri.
Derwayne A. Williams,                *
                                     * [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                             Submitted: September 20, 2010
                                Filed: October 19, 2010
                                 ___________

Before RILEY, Chief Judge, MELLOY and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

      Derwayne Williams pleaded guilty to conspiring to distribute crack cocaine.
The district court1 relied upon a prior Missouri felony drug conviction to find that
Williams was subject to the twenty-year mandatory-minimum-sentence provision of
21 U.S.C. § 841(b)(1)(A). The court then imposed the statutory minimum sentence.
Williams appeals arguing his prior state conviction cannot be used for enhancement
purposes because the Missouri courts suspended imposition of his sentence, and under



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Missouri law, the suspended sentence is not a final judgment. He also argues he
received ineffective assistance of counsel.

       Federal law, and not state law, governs for the purpose of determining whether
a prior conviction is final and triggers application of the statutory minimum contained
in § 841(b)(1)(A). United States v. Craddock, 593 F.3d 699, 701 (8th Cir. 2010). We
recently applied this rule to affirm the identical enhancement based on a Missouri
conviction involving the suspended imposition of a sentence. Id. (finding pursuant
to federal law that a Missouri felony drug conviction qualifies as a "prior conviction"
for purposes of § 841(b)(1)(A) even though the Missouri courts had suspended
imposition of the sentence). Accordingly, the district court properly found that
Williams's state-law conviction triggered the enhancements of § 841(b)(1)(A).2

      We affirm the judgment of the district court.
                      ______________________________




      2
        We generally do not address claims of ineffective assistance of counsel on
direct appeal because such claims are better addressed through collateral proceedings.
See United States v. Lee, 374 F.3d 637, 654 (8th Cir. 2004) ("A defendant's claims of
ineffective assistance of counsel . . . may be heard [on direct appeal] only if a
miscarriage of justice would otherwise result or if the district court has developed a
record on the issues.") (internal citations omitted). Finding these exceptions
inapplicable, we decline to address Williams's claims of ineffective assistance.

                                         -2-